Citation Nr: 0315881	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  02-10 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for agoraphobia with 
panic attacks.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to July 1982.  
The veteran's service medical records do not contain a 
separation examination report.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas.


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA) redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2002).  VA is required to provide the veteran 
with notice of what information or evidence is to be provided 
by the Secretary and what information or evidence is to be 
provided by the veteran with respect to the information and 
evidence necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
record reveals that the veteran has not been provided with 
notice of the VCAA and the division of responsibilities 
between VA and the veteran there under.  

Under 38 U.S.C.A. § 5103A (West 2002), VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran when 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The Board finds that it is necessary 
to afford the veteran appropriate medical examinations, 
including medical opinions on the etiology of the claimed 
disorders, to ensure that there is sufficient evidence to 
decide whether the veteran is entitled to service- connected 
benefits.   

In light of the above, these claims are REMANDED for the 
following:

1.  The claims folder must be reviewed to 
ensure that all VCAA notification and 
development action, as required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002), 
has been taken for the claims.  This 
action should include written notice to 
the veteran and his representative of the 
provisions of the VCAA and the laws 
applicable to the claims, as well as the 
roles of VA and the veteran in identifying 
and gathering evidence relevant to the 
claims per Quartuccio.  The veteran and 
his representative should be afforded the 
appropriate period of time for response to 
all written notice and development as 
required by VA law.     

2.  Obtain copies of the veteran's medical 
records from the VA Medical Center in 
Houston for any treatment for a 
psychiatric disorder and hearing disorder 
during the period of July 1982 to January 
2000 and October 2001 to present.  

3.  Contact the appropriate agency and 
seek to obtain service personnel records 
regarding any disciplinary proceedings  
and performance evaluations.  

4.  Contact the National Personnel 
Records Center and  request a further 
search for any additional service medical 
records pertaining to the veteran, 
specifically the veteran's separation 
examination report.  

5.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any psychiatric disorder that may be 
present.  All indicated evaluations, 
studies, and tests, deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any psychiatric disorder is at 
least as likely as not related to 
service.  Please send the claims folder 
to the examiner for review in conjunction 
with the examination.

6.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any disorder manifested by tinnitus.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any hearing disorder manifested 
by tinnitus is at least as likely as not 
related to service.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.

7.  Thereafter, the veteran's claims 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response by the 
veteran and/or his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




